       Case 1:20-cv-03771-JAR Document 26        Filed 06/08/21     Page 1 of 24

                                                             NON-CONFIDENTIAL VERSION




          IN THE UNITED STATES COURT OF INTERNATIONAL TRADE




 POWER STEEL CO., LTD.,
                                              Before: Hon. Jane A. Restani,
                      Plaintiff,                      Senior Judge

               V.                             Court No. 20-03771

 UNITED STATES,                               NON-CONFIDENTIAL VERSION

                      Defendant,              Business   Proprietary   Information
                                              Removed from Pages 4-6, 10, 11, and
               and                            14-19

 REBAR TRADE ACTION COALITION,

                      Defendant-Intervenor.




             REBAR TRADE ACTION COALITION'S RESPONSE BRIEF




                                              Alan H. Price, Esq.
                                              John R. Shane, Esq.
                                              Maureen E. Thorson, Esq.

                                              W ILEY REIN LLP
                                              1776 K Street, NW
                                              Washington, DC 20006
                                              (202) 719-7000


                                              Counsel to Rebar Trade Action Coalition



Dated: June 8, 2021
       Case 1:20-cv-03771-JAR Document 26           Filed 06/08/21    Page 2 of 24

Ct. No. 20-03771                                               NON-CONFIDENTIAL VERSION



                                TABLE OF CONTENTS

                                                                                     Page



I.     INTRODUCTION                                                                     1

II.    STATEMENT OF FACTS                                                               1

       A.   Deduction of Section 232 Duties from PSCO's U.S. Prices                     1

       B.   Determination that PSCO Paid Section 232 Duties on All U.S. Sales
            Entered On or After March 23, 2018                                          4

III.   SUMMARY OF ARGUMENT                                                              6

IV.    ARGUMENT                                                                         7

       A.   Commerce's Treatment of Section 232 Duties as "United States
            Import Duties" Should Be Affirmed                                           7

       B.   Commerce Did Not Err in Deducting Section 232 Duties from All of
            PSCO's U.S. Sales Prices                                                   10

       C.   PSCO's Arguments Regarding its Responsiveness are Largely
            Beside the Point, and Otherwise Unconvincing                               12

       D.   Commerce Did Not Err in Its Analysis of PSCO's Contract and
            Emails                                                                     15

       E.   Commerce Did Not Otherwise Err in its Analysis                             18

V.     CONCLUSION                                                                      20




                                            1
        Case 1:20-cv-03771-JAR Document 26             Filed 06/08/21   Page 3 of 24

Ct. No. 20-03771                                                   NON-CONFIDENTIAL VERSION



                                     TABLE OF AUTHORITIES

                                                                                       Page(s)
Cases

Borusan Mannesmann Boru Sanayi ve Ticaret A.S. v. United States,
   No. 20-00015, slip op. 21-18 (Ct. Intl Trade Feb. 17, 2021)                          6, 8, 9

Bowman Tramp., Inc. v. Ark.-Best Freight Sys., Inc.,
   419 U.S. 281 (1974)                                                                      15

Changzhou Trina Solar Energy Co. v. United States,
   359 F. Supp. 3d 1329 (Ct. Int'l Trade 2019)                                          14, 17

Consol. Edison Co. v. NLRB,
    305 U.S. 197 (1938)                                                                     18

Mid Continent Steel & Wire, Inc. v. United States,
   940 F.3d 662 (Fed. Cir. 2019)                                                            19

Nippon Steel Coil,. v. United States,
   458 F.3d 1345 (Fed. Cir. 2006)                                                           19

Pastlicio Lucio Garcfalo, S.p.A. v. United States,
    35 CIT 630, 783 F. Supp. 2d 1230 (2011)                                                 19

QVD Food Co. v. United States,
  658 F.3d 1318 (Fed. Cir. 2011)                                                        14, 17

Siderca S.A.I.C. v. United States,
   29 CIT 1030, 391 F. Supp. 2d 1353 (2005)                                                 19

Wheatland Tube Co. v. United States,
   495 F.3d 1355 (Fed. Cir. 2007)                                                  2, 3, 7, 8

Statutes

19 U.S.C. § 1505                                                                        10, 12

19 U.S.C. § 1677a                                                                            1

19 U.S.C. § 1677a(c)(2)(A)                                                             passim

19 U.S.C. § 1677b(a)                                                                         1

19 U.S.C. § 1677b(b)                                                                         1

19 U.S.C. § 1677e                                                                           12

19 U.S.C. §1677f-1(d)                                                                        1

Tariff Act of 1930                                                                           1



                                                 11
        Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21      Page 4 of 24

Ct. No. 20-03771                                                       NON-CONFIDENTIAL VERSION



I.     INTRODUCTION

       On behalf of the Rebar Trade Action Coalition ("RTAC"), we respectfully submit the

following response to the March 25, 2021 opening brief filed by Power Steel Co., Ltd. ("PSCO").


See Mem. P. & A. in Supp. of Pl. Power Steel Co., Ltd. Rule 56.2 Mot. for J. on the Agency R.


(Mar. 25, 2021), ECF No. 23 ("PSCO's Brief").


II.     STATEMENT OF FACTS

       Below, RTAC lays out pertinent legal and factual background regarding the issues raised


in PSCO's appeal.


       A.      Deduction of Section 232 Duties from PSCO's U.S. Prices

       This appeal concerns the first administrative review of the antidumping duty order on steel


concrete reinforcing bar ("rebar") from Taiwan. The review covered asingle respondent, PSCO.


See Preliminary Decision Memorandum accompanying Steel Concrete Reirforcing Bar from

Taiwan, 84 Fed. Reg. 68,884 (Dep't Commerce, Dec. 17, 2019) (prelim. results and partial


rescission of antidumping duty admin. rev.; 2017-2018) at 1-2, P.R. 85 ("Preliminary IDM"). The

period of review ("POR") extended from March 7, 2017 through September 30, 2018. Id. at 1. In


March of 2018, during the POR, the President imposed 25% duties on Taiwanese imports of rebar


pursuant to Section 232 of the Trade Expansion Act of 1962. See, e.g., id. at 8.


       The U.S. Department of Commerce ("Commerce") determines antidumping duty margins

by comparing the prices at which companies sell subject goods in their home market against the


prices that they charge in the United States. See, e.g., 19 U.S.C. §1677f-1(d); see also id. §§ 1677a,


1677b(a), 1677b(b). The Tariff Act of 1930 requires Commerce to make certain adjustments to


home market and U.S. prices before comparing them. One such adjustment calls for U.S. prices to




                                                  1
        Case 1:20-cv-03771-JAR Document 26               Filed 06/08/21     Page 5 of 24

Ct. No. 20-03771                                                     NON-CONFIDENTIAL VERSION



be reduced by the amount of any "United States import duties" included in those prices. Id. §

1677a(c)(2)(A).

       In reaching the preliminary results of the review at bar, Commerce considered whether to

deduct Section 232 duties from PSCO's U.S. prices, pursuant to 19 U.S.C. § 1677a(c)(2)(A).

Preliminary IDM at 8-10. Commerce looked to the decision of the Court of Appeals for the Federal

Circuit ("CAFC") in Wheatland Tube Co. v. United States, 495 F.3d 1355 (Fed. Cir. 2007). In that

case, the CAFC affirmed Commerce's determination that Section 201 safeguard duties are not

"United States import duties" for purposes of 19 U.S.C. § 1677a(c)(2)(A), but are instead aform

of "special" duties that are akin to antidumping duties. Wheatland Tube, 495 F.3d at 1362-63. The

CAFC also described factors relevant to consideration of whether particular tariffs constitute such

special duties. These include whether the tariffs are (1) "remedial," (2) imposed based on findings

of injury or threat of injury to adomestic industry, and (3) are temporary. Id. at 1362-63. The

CAFC also stated that it was appropriate to take into account whether assessing both an

antidumping duty and another duty on agood would constitute adouble-remedy for "substantially

overlapping" injuries. Id. at 1365.

       Here, Commerce noted that Section 232 duties are imposed for national security purposes,

rather than to remedy injury to adomestic industry. Preliminary IDM at 9-10. Commerce also

noted that the President, in his declaration imposing the Section 232 duties, referred to them as

"ordinary" customs duties that should be levied in addition to special duties such as antidumping

duties. Id. at 10. Commerce concluded that the Section 232 duties were not akin to antidumping

duties, but were instead "United States import duties" that are deductible from U.S. prices under

19 U.S.C. §1677a(c)(2)(A). Id.




                                                2
        Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21     Page 6 of 24

Ct. No. 20-03771                                                         NON-CONFIDENTIAL VERSION



       In its case brief, PSCO argued against Commerce's preliminary treatment of Section 232

duties. Letter from Harris Bricken to Sec'y Commerce, re: Steel Concrete Reirforcing Bar from

Taiwan: Case Brief cf Power Steel Co., Ltd. (Jan. 24, 2020) at 1-9, C.R. 92, P.R. 97 ("PSCO's

Case Brief"). PSCO argued that Wheatland Tube counseled that Section 232 duties were not

normal or ordinary customs duties that should be deducted from U.S. price, but special duties that

should not be deducted. Id. PSCO first argued that Section 232 duties are "remedial" in the sense

used in Wheatland Tube. Id. at 4-6. PSCO also argued that Section 232 duties are temporary, in

the manner of antidumping or Section 201 duties. Id. at 6-8. Finally, PSCO argued that Section

232 duties are special duties because they are instituted by the Executive Branch through a

delegation of authority, rather than directly by Congress. Id. at 8-9.

       In its final results, Commerce continued to determine that Section 232 duties are deductible

from U.S. prices under 19 U.S.C. § 1677a(c)(2)(A). See Issues and Decision Memorandum

accompanying Steel Concrete Reirforcing Bar from Taiwan, 85 Fed. Reg. 63,505 (Dep't

Commerce Oct. 8, 2020) (final results of antidumping duty admin. rev.; 2017-2018) at 10-13,

P.R. 128 ("Final IDM"). The agency found that, unlike antidumping or Section 201 duties, Section

232 duties are not meant to remedy injury to adomestic industry. Id. at 11. Rather than being

aimed at "protecting the bottom line of domestic producers," Section 232 duties are implemented

for national security reasons, consistent with the text of the Trade Expansion Act of 1962. Id. at

11-12. Commerce also noted, as it had in the preliminary results, that in proclaiming the Section

232 duties, the President referred to them as "ordinary" duties that should be levied in addition to

antidumping duties and other duties or charges. Id. at 13.

       While PSCO argued that Section 232 duties are levied by the Executive Branch pursuant to

aCongressional delegation of authority, Commerce disagreed that this meant that Section 232 duties




                                                  3
         Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21        Page 7 of 24

                                    Business Proprietary Information
Ct. No. 20-03771                                                            NON-CONFIDENTIAL VERSION
                                           Has Been Deleted


are not deductible from U.S. price. Id. Rather, because the duties are implemented for national

security purposes, are not focused on remedying injury to aparticular domestic industry, have no

termination provision, and do not overlap with antidumping duties, Commerce concluded that they

should be treated as ordinary customs duties for purposes of 19 U.S.C. §1677a(c)(2)(A). Id.

         B.     Determination that PSCO Paid Section 232 Duties on All U.S. Sales Entered
                On or After March 23, 2018

         In its initial questionnaire responses, PSCO reported that it acted as the importer of record

for the goods that it sold to the United States during the POR, and that it paid 232 duties on entries

made on or after March 23, 2018, the date that the Section 232 duties were imposed. See Letter

from Harris Moure to Sec'y Commerce, re: Steel Concrete Reirforcing Bar from Taiwan: Section

B and CResponses (Mar. 14, 2019) at Section C, pp. 14 and 49, C.R. 12-19, P.R. 32-33 ("BCQR").

However, in its fourth supplemental questionnaire response, filed after the preliminary results of

the review, PSCO claimed that it did not pay Section 232 duties on all of its imports of rebar that

entered the U.S. market on or after March 23, 2018. See Letter from Harris Moure to Sec'y

Commerce, re: Steel Concrete Reirforcing Bar from Taiwan: 4th Supplemental Questionnaire

Response (Jan. 9, 2020) at 1-3, C.R. 86-91, P.R. 93     (4 th sQ ,-,
                                                                 ic ,,,.
                                                                      ) Rather,   PSCO claimed that its

U.S. customer paid the Section 232 duties for certain imports. Id. In support of this claim, PSCO

provided correspondence between itself and its customer, as well as acopy of acontract stating

that [                                                             ], but with [

                                                                       ]. Id. at Exhibits 4and 5.

         In its case brief, PSCO argued that while Commerce should not deduct Section 232 duties

from its U.S. prices in any event, it particularly should not deduct them from post-March 22, 2018

sales for which PSCO claimed not to have paid Section 232 duties. PSCO's Case Brief at 10-12.

PSCO argued that while it was the importer of record for these entries, the customer paid the



                                                   4
          Case 1:20-cv-03771-JAR Document 26               Filed 06/08/21     Page 8 of 24

                                   Business Proprietary Information
Ct. No. 20-03771                                                       NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


Section 232 duties [                               ]. Id. at 10-11. PSCO further argued that its

accounting records confirmed that the company did not pay Section 232 duties for these entries.

Id. at 11 (citing 4th SQR at Exhibits 1and 2).

       In the final results, Commerce continued to deduct Section 232 duties from the reported

U.S. prices for all of PSCO's sales of goods imported on or after March 23, 2018. Commerce

explained that the record showed that PSCO was the importer of record for all [                      ]

entries/invoices corresponding to its post-March 22, 2018 U.S. sales during the POR, and that it

had reported paying Section 232 duties for all sales in its questionnaire responses filed prior to the

preliminary results. See Final IDM at 15; Memorandum from Myrna Lobo and Leo Ayala, re:

Antidumping Duty Administrative Review cf Steel Concrete Reirforcing Bar from Taiwan: Final

Results Margin Calculation for Power Steel Co., Ltd. (Oct. 2, 2020) at 6-7, C.R. 98, P.R. 131

("Final Calculation Memo"). Commerce further noted that, to support its position that it did not

pay Section 232 duties for goods included on [        ]entries/invoices, PSCO had submitted acopy

of a contract between itself and its customer for the goods imported on those entries. Final

Calculation Memo at 7-8. Specifically, PSCO submitted a contract that contained the phrase

"{t}hese prices are including AD Duty 3.5% and import tax 25% paid by POWER STEEL CO.,

LTD.," but with a hand-written notation that [

                    ]. Id. at 8; see also 4th SQR at Exhibit 5, p. 2. PSCO also submitted email

correspondence between itself and its customer regarding payment of the Section 232 duties for

these [    ]entries/invoices. Id.; see also Final IDM at 16.

       Commerce noted that the correspondence was fragmented and did not include the party

supposedly responsible for payment of the duties (i. e. ,the ultimate consignee). Final Calculation

Memo at 8. Further, PSCO had not submitted any payment documentation showing the payment




                                                  5
        Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21   Page 9 of 24

                                   Business Proprietary Information
Ct. No. 20-03771                                                      NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


of the Section 232 duties by another party. /d. Accordingly, Commerce continued to deduct Section

232 duties from the prices that PSCO reported for all U.S. sales. Id.; see also Final IDM at 16.

III.    SUMMARY OF ARGUMENT

        The Court should affirm Commerce's determinations regarding the issues subject to

PSCO's appeal.

        First, the Court should affirm Commerce's determination that Section 232 duties are

"United States import duties" for purposes of 19 U.S.C. § 1677a(c)(2)(A), and thus deductible

from U.S. prices. Commerce explained and supported its conclusion to this effect, noting that

Section 232 duties are not imposed to remedy material injury to aU.S. industry. Final IDM at

12-13. Further, Commerce's decision is consistent with the recent decision of this Court in

Borusan Mannesmann Boru Sanayi ve Ticaret A.S. v. United States, No. 20-00015, slip op. 21-18

(Ct. Int'l Trade Feb. 17, 2021).

        Second, the Court should affirm Commerce's determination to deduct Section 232 duties

from the prices for all of PSCO's reported U.S. sales that entered the U.S. market on or after

March 23, 2018. Prior to the preliminary results, PSCO consistently reported having paid Section

232 duties on all of the rebar it shipped to the U.S. market during the POR. And while it

subsequently claimed that another party paid the duties [                               ]for [     ]

entries, the documentation that PSCO provided did not establish the claim. Thus, Commerce acted

reasonably and with the support of substantial record evidence in deducting Section 232 duties

from the prices for all of PSCO's U.S. sales that entered the U.S. market on or after March 23,

2018.




                                                  6
       Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21      Page 10 of 24

Ct. No. 20-03771                                                         NON-CONFIDENTIAL VERSION



IV.    ARGUMENT

       For the reasons discussed below, this Court should affirm the final results of Commerce's

2017-2018 administrative review of the antidumping duty order on Taiwanese rebar as to

(1) deduction of Section 232 duties from PSCO's U.S. prices generally, and (2) Commerce's

determination that PSCO incurred Section 232 duties on all U.S. sales.

       A.      Commerce's Treatment of Section 232 Duties as "United States Import
               Duties" Should Be Affirmed

       As noted above, 19 U.S.C. §1677a(c)(2)(A) calls upon Commerce to reduce arespondent

company's U.S. prices by the amount of any "United States import duties" included in those prices.

In determining whether aparticular duty is deductible under this statutory provision, the courts

have considered factors such as the remedial purpose of the duty, whether it has aset termination

date, and whether its purpose overlaps with that of antidumping duties. Wheatland Tube, 495 F.3d

at 1362-63, 1365.

       Commerce determined here to treat Section 232 duties as "United States import duties" for

purposes of 19 U.S.C. § 1677a(c)(2)(A). Final IDM at 10-13. Commerce found that Section 232

duties "are not focused on remedying injury to adomestic industry" or, to quote the Wheatland

Tube Court, "protecting the bottom line of domestic producers." Id. at 11. Rather, Section 232

duties are imposed for national security reasons. Id. at 11-12. Commerce also found that Section

232 duties are not imposed for apurpose that overlaps with that of antidumping duties. Id. at 12-13.

Commerce noted that, in imposing the Section 232 duties, the President directed that they should

be levied "in addition to" other duties, including antidumping duties, and referred to them as

"ordinary" customs duties. Id. at 13.

       PSCO challenges Commerce's decision to treat Section 232 duties as "United States import

duties" as inconsistent with law. PSCO's Brief at 8-17. PSCO argues that Section 232 duties are not



                                                 7
        Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21         Page 11 of 24

Ct. No. 20-03771                                                        NON-CONFIDENTIAL VERSION



ordinary U.S. customs duties, but special duties that are remedial and temporary in nature, and

imposed pursuant to aCongressional delegation of authority to the Executive Branch. ld. at 9-17.

PSCO faults Commerce for not having, in PSCO 's view, appropriately applied the factors called out

in Wheatland Tube in analyzing the treatment of Section 232 duties here. Id. at 10. PSCO therefore

argues that Commerce's treatment of Section 232 duties should be remanded with instructions that

the agency must treat the duties as non-deductible from U.S. price. Id. at 35.

        PSCO's claims are unconvincing, and should be rejected by this Court, consistent with the

Court's recent holding in Borusan. There, aTurkish producer and importer of circular welded pipe

argued that Section 232 duties could not reasonably be treated as "United States import duties"

because they are remedial and temporary in nature. Borusan, slip op. 21-18 at 11. The Court found

otherwise, reasoning that the purpose behind the statutory deduction of "United States import duties"

from U.S. prices is to obtain an ex-factory price that is comparable with the prices of goods in the

home-market, which are not subject to import duties. /d. at 13. The Court found that, unlike Section

201 duties (which Commerce has previously found to be "special duties" that are not deductible from

U.S. prices), Section 232 duties are not necessarily remedial in the manner of antidumping duties. ld.

at 15. More importantly, the Court reasoned, double-counting does not result from treatment of

Section 232 duties as "United States import duties." Id. at 15-17. While there is a"clear ...interplay"

between antidumping and Section 201 duties, there is no "requirement of complimentary treatment

with normal unfair trade laws in Section 232." ld. The Court accordingly upheld Commerce's

treatment of Section 232 duties as "United States import duties" under 19 U.S.C. §1677a(c)(2)(A).

Id. at 17.

        While PSCO acknowledges the existence of the Borusan decision, it claims that the case was

wrongly decided. PSCO's Brief at 17. However, it provides no reasons for so believing, other than




                                                   8
        Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21      Page 12 of 24

Ct. No. 20-03771                                                         NON-CONFIDENTIAL VERSION



its arguments that Section 232 duties are "remedial," "temporary," and set by the Executive pursuant

to adelegation from Congress. /d. at 8-17. But as the Court has previously found, Section 232 duties

are sufficiently dissimilar from antidumping duties that it is reasonable for Commerce to treat them

as "United States import duties." Borusan, slip op. 21-18 at 15-17. Section 232 duties address a

different problem than antidumping duties and, importantly, there is nothing within Section 232 or

its legislative history that indicates that antidumping duties are to be considered when setting Section

232 duties, or that Section 232 duties are complementary to antidumping duties. Id. at 16. Indeed,

the President referred to the Section 232 duties as "ordinary" customs duties when imposing them

and stated that they were to be collected in addition to, and not in lieu of, antidumping duties. Final

IDM at 13.

       In its brief, PSCO argues that, like antidumping and Section 201 duties, Section 232 duties

are imposed by the Executive Branch pursuant to adelegation from Congress. PSCO' sBrief at 16.

PSCO argues that this distinguishes Section 232 duties from "United States import duties," making

it unlawful for Commerce to have treated them as such. /d. This particular claim was not addressed

in Borusan, but the Borusan Court observed that there is no statutory definition of "United States

import duties," and the phrase is "broad enough to include all import duties except antidumping

duties ...." Borusan, slip op. 21-18 at 13, 17. Thus, the particular manner in which the duties are

imposed does not compel Commerce to conclude that Section 232 duties are special duties that cannot

be deducted from U.S. prices.

       Rather, the salient question is whether Section 232 duties overlap so closely with antidumping

duties that deducting them would result in the same policy concerns that have driven Commerce to

treat Section 201 duties as non-deductible under 19 U.S.C. §1677a(c)(2)(A). Here, and as indicated

by the Court's decision in Borusan, Commerce reasonably concluded that Section 232 duties do




                                                   9
       Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21     Page 13 of 24

                                  Business Proprietary Information
Ct. No. 20-03771                                                       NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


not overlap with antidumping duties in the manner of Section 201 duties, so that they are reasonably

and lawfully treated as "United States import duties" for purposes of 19 U.S.C. § 1677a(c)(2)(A).

Final IDM at 13. PSCO' sarguments to the contrary should be dismissed.

       B.      Commerce Did Not Err in Deducting Section 232 Duties from All of PSCO's
               U.S. Sales Prices

       PSCO acted as the importer of record for entries of its rebar made on or after March 23,

2018, the date on which Section 232 duties were imposed. 4th SQR at 2. Prior to the preliminary

results of the review, PSCO reported having paid Section 232 duties on all of these entries. Final

IDM at 15. After the preliminary results were issued, however, and in response to arequest that it

provide entry-specific information on the value of the duties paid, PSCO claimed not to have paid

duties on [    ]of the entries. See id. at 15-16; see also 4th SQR at 1-3. Rather, it stated that its

customer for these entries had paid the duties [                                 ], although PSCO

continued to act as the importer of record. 4th SQR at 3. In support of its claim, PSCO provided

certain email correspondence with the customer, as well as acopy of acontract that stated that the

sales would be priced inclusive of import duties, which PSCO would pay. Id. at Exhibits 4and 5;

see also Final Calculation Memo at 7-8. However, on the copy of the contract that PSCO

submitted, [

                                      ]. 4th SQR at Exhibit 5, p. 2. There was no indication of who

made the hand-written notation, or when, as it was not [                            ]. Id.

       In its final results, Commerce found this documentation insufficient to establish that PSCO

was not the payor of the Section 232 duties for the relevant entries. Final IDM at 15-16; see also

Final Calculation Memo at 7-8. Commerce observed that PSCO was the importer of record for all

entries of its goods during the POR. Final IDM at 15. Under 19 U.S.C. § 1505, the importer of

record is the party responsible for paying duties owed on entries of merchandise imported into the



                                                 10
        Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21     Page 14 of 24

                                   Business Proprietary Information
Ct. No. 20-03771                                                        NON-CONFIDENTIAL VERSION
                                           Has Been Deleted


United States, a fact that PSCO characterizes itself as having "categorically acknowledged."

PSCO's Brief at 19. Indeed, PSCO initially reported paying the Section 232 duties for all of the

entries made on or after March 23, 2018. Final IDM at 15.

       Further, with respect to the customer for the relevant entries, there was no indication [

                                                                               ]— only ahandwritten

note on aclause that otherwise called for duty-inclusive pricing, and for PSCO to pay the duties.

Final Calculation Memo at 8; see also    4th   SQR at Exhibit 5. Further, the information that PSCO

provided did not include specific payment documentation, such as cancelled checks, wire transfers,

or bank statements, demonstrating the payment of duties to [                   ]by aparty other than

PSCO, and application of those amounts to the entries at issue. Final Calculation Memo at 8.

Indeed, the documentation included [

                            ]. 4A
                                th
                                   SQR at Exhibit 4.

       PSCO challenges Commerce's determination to deduct Section 232 duties from the U.S.

prices reported for the goods shipped on the relevant entries, arguing that it was arbitrary and

unsupported by substantial record evidence. PSCO's Brief at 18. PSCO advances three main

grounds for its claim. Id. at 18-34. First, PSCO argues that its reporting was fully responsive to

Commerce's requests, and that it cannot be faulted for failing to provide information that

Commerce did not request. Id. at 18-22. Second, PSCO argues that Commerce erred in its analysis

of the contract and emails that PSCO provided to support its claim. Id. at 25-31. Finally, PSCO

argues that it submitted sufficient data to show that it did not pay Section 232 duties on the relevant

entries, and that, likewise, the record does not support Commerce's conclusion that it did pay such

duties. Id. at 22-23 and 32-34. As discussed below, these arguments are unavailing.




                                                   11
       Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21   Page 15 of 24

Ct. No. 20-03771                                                     NON-CONFIDENTIAL VERSION



       C.      PSCO's Arguments Regarding its Responsiveness are Largely Beside the
               Point, and Otherwise Unconvincing

       PSCO begins by arguing that it fully complied with Commerce's information requests and

cannot be faulted for not having provided documentation that was not requested. Id. at 18-22.

PSCO claims that the agency's post-preliminary request for the company to revise its initial

reporting to reflect entry-specific duty payments suggests Commerce's understanding that PSCO' s

position as the importer of record did not, by itself, establish that PSCO paid Section 232 duties

on all of its entries. Id. at 19-20. PSCO similarly argues that it cannot be faulted for not having

provided entry-specific payment information prior to Commerce's request for such information,

and that PSCO can likewise not be faulted for not providing duty-payment information when

Commerce did not specifically request it. Id. at 21-22.

       These arguments are largely, if not entirely, beside the point. Commerce did not find that

PSCO failed to respond to the agency's information requests, and did not apply either "the facts

available" or an "adverse inference" pursuant to 19 U.S.C. §1677e. Rather, Commerce noted that

PSCO identified itself as the importer of record for all of its shipments. Final IDM at 15. This

meant that PSCO was obligated by law to pay duties owed at importation, including 232 duties, a

fact that PSCO states that it "acknowledged categorically." See 19 U.S.C. § 1505; PSCO's Brief

at 19. Consistent with this legal obligation, PSCO also reported that it had paid the Section 232

duties on entries of its goods during the POR. Final IDM at 15. Specifically, PSCO reported that

"{d}uring the POR, PSCO acted as importer of record and paid normal U.S. Customs duties, as

well as antidumping duty deposits, and special Section 232 duties ...." BCQR at Section C, p. 14.

Finally, PSCO reported that its U.S. sales prices were inclusive of Section 232 duties. Id. at

Section C, p. 49.




                                                12
       Case 1:20-cv-03771-JAR Document 26               Filed 06/08/21      Page 16 of 24

Ct. No. 20-03771                                                      NON-CONFIDENTIAL VERSION



       PSCO argues that Commerce overread its initial reporting. While PSCO "acknowledged

categorically" that, it was responsible for paying 232 duties as the importer of record, and claimed

to have paid 232 duties accordingly, the company argues that it should have been clear that it was

not reporting that it had paid Section 232 duties on all of its U.S. sales for which it acted as the

importer of record. PSCO's Brief at 19; see also BCQR at 14. But PSCO made no claim that

another party paid the Section 232 duties on some entries until after the preliminary results were

issued. Compare BCQR at 14, 49, with 4th SQR at 1-3. Moreover, in taking this apparently new

position, PSCO did not provide direct evidence of another party's payment of the 232 duties. Final

Calculation Memo at 8. Weighing the evidence before it, Commerce reasonably found that the

record contained substantial evidence to support the conclusion that PSCO paid Section 232 duties

on rebar that it imported on or after March 22, 2018. Final IDM at 15-16.

       Further, with regard to PSCO's claim that Commerce's request for entry-specific duty

payment information necessarily reflected Commerce's understanding that PSCO might not have

paid the duties, despite its role as importer of record, PSCO's Brief at 20-21, this assumption is

not justified. As Commerce explained, while it relied on PSCO's responses to the agency's original

questionnaires in making its preliminary calculations, those questionnaires had not included

Commerce's standardized Section 232 appendix questions. Final IDM at 16; Final Calculation

Memo at 7. Commerce therefore included these questions in apost-preliminary questionnaire.

Final IDM at 16; Final Calculation Memo at 7. Reflecting their standardized, boilerplate nature,

the questions did not even refer to PSCO by name, instead using the generic "{respondent} ." Letter

from Thomas Gilgunn to Power Steel Co., Ltd., re: Antidumping Duty Administrative Review cf

Steel Concrete Reirforcing Bar from Taiwan: Third Supplemental Questionnaire (Dec. 20, 2019)

at Attachment, Question 2, P.R. 89. Because these were standardized questions drafted to apply to




                                                 13
        Case 1:20-cv-03771-JAR Document 26               Filed 06/08/21    Page 17 of 24

                                  Business Proprietary Information
Ct. No. 20-03771                                                     NON-CONFIDENTIAL VERSION
                                         Has Been Deleted


any respondent — including respondents that did not act as importers of record for any of their

sales —the questions did not suggest any specific belief on Commerce's part that PSCO might not

have paid duties that it previously reported as having paid. Indeed, the final calculation memo

indicates that Commerce had no such expectation, given PSCO's previous reporting. Final

Calculation Memo at 7("For the first time in the proceeding, Power Steel claimed that, although

it was importer of record and responsible for the section 232 duty payment, it did not pay for

certain section 232 duties for certain U.S. sales for which section 232 duties were owed.").

        Finally, PSCO argues that had Commerce wished for the company to provide specific

forms of documentation to show that someone besides itself paid the Section 232 duties for the

relevant entries, the agency should have requested such information. PSCO's Brief at 21-22. But

Commerce had no reason at the time it posed its questions to believe that anyone other than PSCO

had paid the duties. Again, PSCO had reported itself as the importer of record for its goods, and

even PSCO characterizes itself as having "acknowledged categorically" that the importer of record

is responsible for payment of customs duties, inclusive of 232 duties. Id. at 19; see also BCQR at

14 and 49. It was PSCO that sought to change its prior reporting late in the proceeding, and it was

PSCO that ultimately had the burden of proof with respect to its desired, favorable treatment of

the [   ]sales at issue. See, e.g., QVD Food Co. v. United States, 658 F.3d 1318, 1324 (Fed. Cir.

2011); Changzhou Trina Solar Energy Co. v. United States, 359 F. Supp. 3d 1329, 1343 (Ct. Intl

Trade 2019). PSCO cannot legitimately shift that burden to Commerce.

        In sum, PSCO's complaints that it cooperated with Commerce's information requests, that

Commerce overread its reporting, and that it cannot be faulted for not having providing data that

was not requested do not compel afinding that Commerce erred in determining that PSCO paid

the Section 232 duties for the sales at issue. Rather, Commerce's determination should be affirmed.




                                                14
        Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21     Page 18 of 24

                                   Business Proprietary Information
Ct. No. 20-03771                                                        NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


       D.      Commerce Did Not Err in Its Analysis of PSCO's Contract and Emails

       PSCO argues that Commerce erred in its analysis of the contract and emails that PSCO

provided to support its claim that it did not pay the 232 duties for the [   ]sales at issue. PSCO's

Brief at 25-31. PSCO first argues that Commerce failed to undertake an analysis of the "legal

validity of the hand-written revision" to its contract with its customer, and that, had it done so, it

would have found that the revision was alegally valid amendment to the contract terms. Id. at 26-

27. Second, PSCO argues that Commerce "unreasonably failed to consider all relevant

information" in its analysis of PSCO's email correspondence with its customer. Id. at 27-31.

PSCO 's arguments, however, do not persuade that Commerce committed any error here for which

aremand is required.

       First, PSCO argued that Commerce failed to recognize the legal validity of the amended

contract between itself and its customer. But as Commerce noted, what PSCO provided was a

contract that called for PSCO to pay for duties —but with [

                                          ]. See Final Calculation Memo at 8; 4th SQR at Exhibit 5,

p. 2. It is reasonably discernable that Commerce did not view the annotation as alegally binding

contract amendment, given (1) RTAC's arguments to that effect, and (2) [

                                                       ]. Final Calculation Memo at 8; see also Final

IDM at 15 (summarizing RTAC's arguments); 4th SQR at Exhibit 5, p. 2; Bowman Tramp., Inc.

v. Ark.-Best Freight Sys., Inc., 419 U.S. 281, 285-86 (1974). Indeed, the "amended" contract

provides no indication of whether the annotation was [                                           ], as

it was [                              ]. 4th SQR at Exhibit 5, p. 2. Complicating PSCO's position,

the annotation [

                                                               ]. Id. It would not appear possible for




                                                  15
       Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21     Page 19 of 24

                                  Business Proprietary Information
Ct. No. 20-03771                                                      NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


two parties to legally [          ]by means of an [          ]handwritten annotation on acontract

in which the [                          ].

       Second, PSCO argues that the email communications it provided between itself and its

customer further demonstrate that PSCO did not pay the duties for the [          ]entries at issue.

PSCO' sBrief at 27-31. In this respect, PSCO claims that Commerce has "unreasonably fault {ed}

PSCO for not having any email communications with the ultimate consignee," which is the party

that PSCO alleges to have paid the duties. Id. at 28. PSCO argues that there is no reason that it

should have been able to supply such communications, as it was not in direct privity with the

consignee. Id. The difficulty for PSCO is that its email communications comprise adiscussion of

duty payment, but do not incorporate any direct confirmation from the supposed payor as to that

payor's understanding, or direct evidence of the supposed payor's payment of an amount equal to

the duties in question. /d. at Exhibit 4; see also Final Calculation Memo at 8. Indeed, as Commerce

noted, PSCO failed to provide payment documentation to show that the alleged payor actually paid

the duties at issue here. Final Calculation Memo at 8.

       PSCO claims that while Commerce accurately found that PSCO issued the ultimate

consignee aletter formally requesting that the consignee pay the duties, the agency disregarded

the portion of the email communications in which PSCO' scustomer explained [




         ]. PSCO's Brief at 29; 4th SQR at Exhibit 4, p. 2. But Commerce did not ignore this

evidence. Rather, it is reasonably discernable from the record that Commerce reviewed the email

correspondence between PSCO and its customer regarding [

             ], but concluded that it was insufficient to establish PSCO' sclaim given the lack of

any direct confirmation from the consignee as to the consignee's intent to pay the duties, or actual




                                                 16
        Case 1:20-cv-03771-JAR Document 26                   Filed 06/08/21     Page 20 of 24

                                      Business Proprietary Information
Ct. No. 20-03771                                                          NON-CONFIDENTIAL VERSION
                                             Has Been Deleted


payment thereof Final Calculation Memo at 8(noting the lack of documentation "on the record of

this review" indicating "that the ultimate consignee intended to pay or ultimately paid the section

232 duties").

        PSCO next claims that Commerce unreasonably concluded that additional emails between

the [                                                              ]did not establish that the consignee

had paid [           ]the duties at issue. PSCO' sBrief at 30. But the correspondence at issue does

not [                                                                                        1   th   sQR




at Exhibit 4; see also Final Calculation Memo at 8. Moreover, the relevant correspondence does

not consist of direct correspondence between PSCO and the consignee, but takes the form of

excerpted portions of an email discussion between [                                       ], pasted into

emails in which PSCO and its customer discuss what the consignee might have done, or may have

intended. Final Calculation Memo at 8. In fact, the record contains no emails between PSCO and

the consignee, or any direct payment documentation demonstrating the consignee's alleged

payment of the duties at issue. Id.

        Finally, PSCO again faults Commerce for not having requested documentation to

specifically show the payment of the Section 232 duties by aparty other than PSCO. PSCO' sBrief

at 30-31. But as discussed above, it was PSCO's burden to place on the record the information

necessary to support its desired adjustment to its original reporting, and to show that aparty other

than PSCO — who was legally responsible for duty payment under U.S. law — actually paid the

duties in question. See, e.g., QVD Food Co., 658 F.3d at 1324; Changzhou Trina Solar Energy

Co., 359 F. Supp. 3d at 1343. The documentation that PSCO provided in support of its alteration

to its reporting, however, did not include direct evidence of the payment of the duties by another

party. 4th SQR at Exhibits 4and 5; see also Final Calculation Memo at 8. Because PSCO failed to




                                                    17
       Case 1:20-cv-03771-JAR Document 26                Filed 06/08/21      Page 21 of 24

                                  Business Proprietary Information
Ct. No. 20-03771                                                        NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


provide documentation sufficient to demonstrate compel afinding that another party actually paid

the Section 232 duties at issue here, and because PSCO took on the legal obligation to pay those

duties by acting as the importer of record, Commerce's determination should be sustained.

       E.      Commerce Did Not Otherwise Err in its Analysis

       Finally, PSCO argues that its accounting records do not show that PSCO paid the duties

on the [    ]entries at issue. Specifically, PSCO notes that Commerce asked the company to

reconcile its reported Section 232 duty payments to its books and records. PSCO's Brief at 22.

PSCO states that its reconciliation showed that it booked the payment of Section 232 duties for

certain entries of its merchandise, but not for the entries in question. Id. at 22-23. Regardless of

whether the record evidence confirms that aparticular non-PSCO party paid the duties on these

entries, PSCO argues that its reconciling data confirm that PSCO did not pay them. Id. at 32-34.

       PSCO's claims are unpersuasive. The accounting documentation that PSCO submitted to

Commerce reflects the company's payment of Section 232 duties on certain entries, and shows

how the booked payments flow through into PSCO's reporting of the payment of those duties to

Commerce. See 4th SQR at Exhibits 1, 2, and 8. But they do not show that PSCO was not the party

that paid the Section 232 duties for the [   ]entries at issue. Even if accepted at face value, the

accounting documents on the record show, at most, that duties for these entries were not booked

in the same general ledger account, [                        ]as duties paid on other entries. Id.

       To comply with the substantial evidence standard, Commerce's decisions must rest on

"such relevant evidence as areasonable mind might accept as adequate to support aconclusion."

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). To show inconsistency with this standard,

it is not enough for PSCO to present an alternative reading of the record, even one that areasonable

mind would accept. "Reasonable minds may differ, but adetermination does not fail for lack of




                                                 18
        Case 1:20-cv-03771-JAR Document 26               Filed 06/08/21     Page 22 of 24

                                  Business Proprietary Information
Ct. No. 20-03771                                                       NON-CONFIDENTIAL VERSION
                                          Has Been Deleted


substantial evidence on that account." See, e.g., Pastlicio Lucio Garcfalo, S.p.A. v. United States,

35 CIT 630, 632, 783 F. Supp. 2d 1230, 1233 (2011) (quoting Siderca S.A.I.C. v. United States,

29 CIT 1030, 1048, 391 F. Supp. 2d 1353, 1369 (2005)). Rather, PSCO must show that the record

could only support aconclusion other than that reached by the agency. See Mid Continent Steel &

Wire, Inc. v. United States, 940 F.3d 662, 669 (Fed. Cir. 2019); see also Nippon Steel Coy. v.

United States, 458 F.3d 1345, 1351-52 (Fed. Cir. 2006) (discussing substantial evidence standard).

This it cannot do.

        Commerce's treatment of the [        sales/entries at issue in this case is rooted in PSCO's

own reporting. PSCO reported acting as the importer of record for its sales, afact that it concedes

made it legally responsible for duty payment. See, e.g., PSCO's Brief at 19. Moreover, PSCO

reported having paid the duties on its sales, inclusive of Section 232 duties. BCQR at Section C,

p. 14. When it later sought to alter this reporting, and claimed that it had not paid the 232 duties

on all of its sales, it provided supportive documentation that, as described above, does not confirm

the payment of the relevant duties by any other party. And while PSCO has pointed to its

accounting records as documentation of the fact that it did not book these duties in the same

account where it booked other, similar duties, these records do not confirm that PSCO did not pay

the duties at all.

        PSCO had the opportunity to provide documentation to show that another party paid the

duties in its fourth supplemental questionnaire response. However, rather than provide such

documentation, it determined solely to rely on inconclusive evidence that does not demonstrate

either another party's actual payment, or PSCO's actual non-payment. Further, PSCO provided

record evidence indicating that it was the importer of record for all of its entries, including those

for which is claimed not to have paid Section 232 duties. 4th SQR at Exhibit 3. Given the record




                                                 19
       Case 1:20-cv-03771-JAR Document 26              Filed 06/08/21     Page 23 of 24

Ct. No. 20-03771                                                    NON-CONFIDENTIAL VERSION



as awhole, Commerce reasonably found that the record supported adetermination that PSCO paid


Section 232 duties on all entries of its merchandise made on or after March 23, 2018.


V.     CONCLUSION

       For the reasons detailed above, RTAC respectfully submits that this Court should affirm the


final results of Commerce's 2017-2018 administrative review of the antidumping duty order on


Taiwanese rebar as to (1) deduction of Section 232 duties from PSCO's U.S. prices generally, and


(2) Commerce's determination that PSCO incurred Section 232 duties on all U.S. sales.


                                                    Respectfully submitted,

                                                    /s/ Alan H. Price
                                                    Alan H. Price, Esq.
                                                    John R. Shane, Esq.
                                                    Maureen E. Thorson, Esq.


                                                    W ILEY REIN LLP
                                                    1776 K Street, NW
                                                    Washington, DC 20006
                                                    (202) 719-7000

                                                    Counsel to the Rebar Trade Action Coalition
Dated: June 8, 2021




                                               20
       Case 1:20-cv-03771-JAR Document 26                 Filed 06/08/21    Page 24 of 24




                              CERTIFICATE OF COMPLIANCE


       Pursuant to Chamber Procedure 2(B)(1), the undersigned certifies that this brief complies with


the word limitation requirement. The word count for Rebar Trade Action Coalition's response brief,


as computed by Wiley Rein LLP's word processing system (Microsoft Word 2019), is 6,438 words.




                                        /s/ Alan. H. Price
                                     (Signature of Attorney)

                                         Alan H. Price
                                       (Name of Attorney)


                                  Rebar Trade Action Coalition
                                       (Representative Of)


                                           June 8, 2021
                                              (Date)
